*458SENTENCIA
Evaluada la solicitud de certificación de la Corte de Apelaciones para el Primer Circuito y los alegatos de las partes, el Tribunal declina contestar las preguntas certificadas. Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780 (1982).
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Hernández Denton emitió opinión concurrente a la cual se unen los Jueces Asociados Señores Ortiz y Alonso Alonso. El Juez Presidente Señor Pons Núñez emitió voto concurrente y disidente. El Juez Asociado Señor Rebollo López emitió opinión disidente a la cual se une la Juez Asociada Señora Naveira de Rodón, quien además emitió opinión particular. Todos los Jueces intervienen por regla de necesidad.
Se ordena a la División de Traducciones de este Tribunal que proceda preferentemente a traducir la presente Sentencia y las opiniones emitidas para oportunamente ser certificadas al referido foro federal.
(.Fdo.) Bruno Cortés Trigo

Secretario General

-0-